Order so far as appealed from reversed on the law and facts, with ten dollars costs and disbursements, and motion to confirm the commissioners* report granted, with costs. Memorandum: The background of this case is sufficiently explained in our opinion in the ease of Board of Supervisors, Monroe County, *839v. Wilkin (ante, p. 366), decided herewith. We have appeals in four companion cases, and the instant case is the only one in which the question of access to a highway is not involved. In this case the only question relates to the adequacy of the award. The commissioners awarded to the property owner the sum of $1,454 for land taken and consequential damages. The Special Term set aside the award as insufficient, and directed an appraisal before new commissioners, on the ground that the commissioners had not given sufficient consideration to the large amount of money expended by the owner in an unsuccessful effort to drain the land and to create building lots. If such expenditure were considered it would only lend support to the conclusion that the land is not suitable for building lots. We think that the award was ample. All concur. (The portion of the order appealed from denies plaintiff’s motion to confirm the report of commissioners of appraisal and appoints new commissioners of appraisal to ascertain compensation to be paid to defendant Friedrich Co., Inc., in a condemnation proceeding under article 2 of the Condemnation Law to condemn property for highway purposes.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.